Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s REMARKS re the Office Restriction have been duly reviewed and have been found not to overcome the Office’s Restriction and it is held so. That is the Restriction was proper when it was made and continues to be proper.  In view of this holding and further in view of applicant’s   REMARKS the Restriction is now made Final. Applicant is therefore required to cancel all non-elected claims or take other appropriate action.
An Office Acton of the merits of Claims 1-6 follows.
This application is in condition for allowance except for the following formal matters: 
Applicant is required to cancel Claims 7-9 (non-elected) or take other appropriate action.. Applicant also is requested to amend the title of this application to ROBOT APPARATUS OF PRODUCING ELECTRONIC APPARATUS or the like. Applicant is also required to place language such as: WHAT IS CLAIMED:, WHAT WE CLAIM: or the like immediately before the “claims” portion of applicant’s specification. (Cf.  MPEP §608.01 (m)).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from  8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P. D VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729